Citation Nr: 1207646	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  11-12 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran-appellant had active service in the United States Army from April 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied reopening of the appellant's claim of entitlement to service connection for a psychiatric disorder (manic depressive disorder).

In the May 2011 VA Form 9 submitted by the appellant's attorney, a written request for a Board videoconference hearing was included.  The attorney requested that the hearing be held in Chicago.  The appellant was subsequently scheduled for a Board videoconference hearing on October 14, 2011, in Chicago, Illinois.  However, the appellant failed to report for that hearing.  

The person requesting the hearing and witnesses are expected to appear in person at the hearing, and a hearing "will not normally be scheduled solely for the purpose of receiving argument by a representative."  38 C.F.R. § 20.700(b).  The language of this regulation ("not normally") contemplates that there will be certain circumstances in which no witness will appear but a representative will provide argument in a case.  A similar exception is indicated in the rules relating to hearings before Decision Review Officers (DROs) at the RO.  See VA Adjudication Manual Rewrite, M21-1MR, Chapter 4, Part 1i (an exception to the requirement that a claimant personally appear at a hearing may be made for extenuating circumstances that prevent him from attending, such as incarceration or a serious medical condition).  In this case, the appellant's attorney informed the Board that the appellant was in Detroit and apparently in active decompensation from his psychiatric condition.  The Board found at that time, and now adheres to this finding, that in these circumstances holding the hearing for the purpose of allowing argument by the Veteran's attorney was warranted.  Therefore, a videoconference hearing was held on October 17, 2011, between the Board in Washington, DC and the appellant's attorney at the RO in Chicago, Illinois.  The transcript from that hearing has been associated with the claims file.

The Board notes that the appellant's claim for service connection for a nervous disorder (manic depressive illness) was originally denied in a June 1982 rating decision issued by the RO in Detroit, Michigan; the appellant was notified of the denial that same month but he did not appeal the denial.  The basis of the denial was that, while the appellant's service treatment records revealed treatment for a psychiatric complaint, no psychiatric diagnosis was rendered and there was no psychiatric diagnosis rendered during the one-year presumptive period following service separation.  The June 1982 rating decision was the last final action on the merits of the service connection claim at issue in this case.  The appellant thereafter submitted a claim to reopen the matter in June 1984.  This was denied by a rating decision issued by the Detroit RO in October 1984, which the Veteran appealed.  In July 1986, the Board upheld the denial of the reopening of the claim by the RO.  Thereafter, the appellant again sought to reopen his claim in March 2002; the Detroit RO again denied the reopening of the appellant's manic depressive disorder service connection claim in a rating decision issued in September 2002.  The appellant was notified of the denial that same month, but he did not appeal the denial.

In August 2006, the appellant submitted a claim for service connection for a psychiatric disorder.  The Detroit RO denied the reopening of the claim in a rating decision issued in December 2007; the notification letter was issued on December 17, 2007.  In a rating decision issued in May 2009, the Indianapolis, Indiana RO reopened the psychiatric disorder claim and denied the service connection claim on the merits.

As reflected in the May 2009 rating decision and in the April 2011 Statement of the Case (SOC), the RO indicated that it had reopened the psychiatric disorder claim and engaged in a de novo review of that issue.  However, before reaching the merits of the appellant's claim for service connection for bipolar disorder, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for that claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issue on appeal is therefore as listed on the first page of the present decision.

The Board also notes that the April 2011 SOC indicates that the appellant's claim was submitted on December 16, 2008.  Review of the claims file reveals that, on December 16, 2008, the appellant's attorney submitted a written statement from the appellant, as well as a written report from a VA psychologist; these submissions included new and material evidence.  Given that this new and material evidence was received within one year of notification of the December 2007 denial of the August 2006 application to reopen, the RO was required to consider the new and material evidence in connection with the August 2006 application to reopen because it is deemed as having been filed in connection with that claim.  38 C.F.R. § 3.156(b).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  Thus, the December 2007 rating decision that declined to reopen the appellant's claim of entitlement to service connection for a psychiatric disorder (manic depressive disorder) did not become final and the claim on appeal herein is the August 2006 application to reopen. 

The September 2002 rating action therefore represents the last final decision on any basis as to the issue of whether the appellant is entitled to service connection for a psychiatric disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the September 2002 rating decision constitutes new and material evidence.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection for a psychiatric disorder was originally denied in a June 1982 rating decision; notice was given to him that same month, and he did not complete the procedural steps necessary to appeal the denial.

2.  The Board denied reopening of the claim in June 1985, and the reopening of the claim was again denied in a September 2002 RO rating decision; the appellant was notified of the denial of reopening in a notice letter issued in September 2002, but he did not appeal the denial.

3.  The evidence received since the final unfavorable rating decision of September 2002 relates to the basis of the prior denial of the claim, and raises a reasonable possibility of substantiating the claim.

4.  The evidence is at least in relative equipoise as to whether the appellant's acquired psychiatric disorder (diagnosed as bipolar disorder) is related to his in-service psychiatric symptoms.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied the reopening of the appellant's claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Additional evidence submitted subsequent to the September 2002 rating decision that denied the reopening of the appellant's claim for service connection for an acquired psychiatric disorder (manic depressive disorder) is new and material and does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156 (2011).

3.  Giving the benefit of the doubt to the Veteran, an acquired psychiatric disorder diagnosed as bipolar disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting both the application to reopen and the underlying service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to the application to reopen or the service connection claim, such error was harmless and will not be further discussed.

II.  Analysis

A.  New and Material Evidence

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court) has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The September 2002 rating decision, in which the reopening of the appellant's psychiatric disorder service connection claim was finally disallowed, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his bipolar disorder within the one-year appeal period either.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The September 2002 rating decision is also the last time the appellant's bipolar disorder claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the September 2002 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for a psychiatric disorder was denied in essence because his service medical records did not indicate that any diagnosed psychiatric condition existed during service or within one year of service separation; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The evidence considered by the RO in making its December 2002 decision included such evidence as the appellant's DD Form 214, his service treatment records, his March 1982 VA Form 21-526; a May 1982 written statement from the appellant's father; VA medical treatment records dated between 1971 and 2002; the report of the VA medical examination conducted in May 1982; private psychiatric treatment records from multiple providers dated between 1981 and 1997; Social Security Administration records received in September 1998; and written statements submitted by the appellant.  The evidence added to the record subsequent to the issuance of the September 2002 rating decision includes the appellant's service personnel records; written statements from the appellant, his sister, his representative and his attorney; VA treatment records dated between 2002 and 2010; a December 2008 letter from a VA psychologist; a December 2009 report from a private psychologist; the December 2010 VA examination report from a psychologist; and the October 2011 videoconference hearing transcript.

The appellant underwent a service separation examination in December 1970; he was determined to be psychiatrically normal at that time.  Review of the appellant's service medical records reveals that the appellant was admitted for psychiatric observation, in April 1971, after he had stopped traffic to tell people that the end of the world had arrived.  The admitting diagnosis was rule out schizophrenic reaction.  While hospitalized, the appellant reported past use of various drugs of abuse, including LSD; however, he stated that he had stopped use of all of them in January of 1971, when he became quite religious.  After January 1971, the appellant said that he had been very active spreading the word of God and that he had been sleepless and "speeding on Jesus."  During his hospitalization, the appellant was inappropriately elated, overtalkative and concrete in his thinking with paranoid and grandiose ideas and he exhibited poor reasoning and judgment.  The discharge diagnosis was brain syndrome, possibly LSD flashbacks manifested by confusion, paranoid and grandiose delusions and hallucinations.  However, his condition was determined to be in the line of duty (LOD).

After service, the appellant was hospitalized in a VA facility for drug treatment in September 1971.  He was discharged without medication in January 1972.  The Axis I diagnosis was drug dependency.  

In December 1981, the appellant was hospitalized in a private facility with religious ideations and marital difficulties.  He admitted to polysubstance abuse.  On admission, he exhibited religious preoccupation and grandiose and delusional ideas.  The diagnostic impression was paranoid schizophrenia.  A February 1982 hospitalization yielded a diagnosis of manic psychosis, recurrent episode.  The May 1982 letter from the appellant's father indicates that the appellant had engaged in strange, erratic and hazardous behavior and activities since his initial arrival home after his discharge from service.  The May 1982 VA psychiatric examiner rendered a diagnosis of manic-depressive illness.  The appellant was subsequently hospitalized in private facilities for what was diagnosed as bipolar affective disorder and these hospitalizations continued throughout the 1980s and the 1990s.  Social Security Administration (SSA) records reflect such treatment; the appellant was found to be entitled to SSA disability benefits as of February 1984.  The appellant was later hospitalized in a VA facility in the spring of 2002.  None of these treatment records contain any explicit mention of the onset date of the appellant's psychiatric pathology, although his initial treatment in 1971 in service was noted during various hospitalizations.  In addition, these mental health treatment records do not contain any explicit indication of any nexus to service.

The December 2008 VA psychologist report indicates that the appellant first presented for treatment in January 2007, and that he indicated he had not experienced any bipolar episodes for about ten years after his discharge from service.  The psychologist reported current VA treatment for bipolar disorder and stated that the disorder had first appeared while the appellant was in the military.  

The December 2009 private psychologist report indicates that there was a degree of linkage between the appellant's current difficulties and the initial symptoms in service in April 1971.  The psychologist went through the diagnostic criteria for bipolar disorder and explained how the appellant's symptomatology of April 1971 met the criteria.  The psychologist opined that it was more likely than not that the April 1971 episode represented the appellant's first manic episode due to his bipolar disorder.  The psychologist also stated that the recurrent theme in the appellant's life of misguided religiosity was first exhibited in service and that it had endured throughout the years.  The psychologist concluded that the appellant had a bipolar disorder all along from April 1971 to the present.

The December 2010 VA psychological examiner reached a different conclusion and opined that it was less likely than not that the April 1971 in-service episode signified the beginning of a chronic psychiatric illness.  The examiner further opined that it was less likely than not that the appellant's current bipolar disorder was related to the April 1971 episode.

The Board notes that the appellant is competent to report that he experienced various psychiatric symptoms during service, as well as the same sorts of symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In addition, the appellant has undergone clinical evaluations which confirm the diagnosis of bipolar disorder and there are clinical opinions indicating that the onset of the appellant's current bipolar disorder was during his active military service.  

In light of the fact that the appellant has a current diagnosis of bipolar disorder, there is evidence of in-service psychiatric symptoms and continuity of psychiatric symptomatology, and the new evidence contains opinions of psychologists as to a relationship between the two, the new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  Thus, the new the evidence is material and warrants reopening of the claim for service connection for an acquired psychiatric disorder, which has been diagnosed as bipolar disorder and has thus been recharacterized accordingly.
 
B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As indicated above, there is evidence of psychiatric symptoms in service, although the diagnosis ruled out schizophrenic reaction.  The evidence of record also includes competent and credible statements from the appellant and his father that indicate that the appellant had difficulties immediately after his return from service separation.  In a December 2008 written statement, the appellant reported that he was quoting scripture at that time and that he was blamed for his younger brother's drug use.  The May 1982 letter from the appellant's father also reflects that the appellant was engaged in inexplicable and illegal activities immediately upon his return from service and thereafter.  Also as noted above, there are multiple current diagnoses of bipolar disorder.  The dispositive issue in this case is therefore whether the current bipolar disorder is related to the in-service psychiatric symptoms.  There are multiple medical opinions on this question.

The December 2008 letter from a VA psychologist indicated that there was such a nexus and explained the reasons for this opinion.  The December 2009 private psychological case review also indicated that the appellant's currently diagnosed bipolar disorder had been present in service in 1971, and that it had remained present on a continuous basis since that time.  This opinion also contained reasons for its conclusions.  The report from the VA psychologist who examined the appellant in December 2010 indicated that it was unlikely that the appellant's bipolar disorder was present during his military service and ascribed his problems between 1971 and 1981 or so to drug abuse.  The December 2010 VA examiner also explained the reasons for his conclusions.

These three medical opinions are each entitled to substantial probative weight because those opining were qualified and explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The evidence is thus approximately evenly balanced on the dispositive question of whether the Veteran's bipolar disorder is related to his in-service psychiatric symptoms.  The applicable statute and regulation require that the reasonable doubt created by this approximate balance of positive and negative evidence be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Entitlement to service connection for bipolar disorder must therefore be granted.
ORDER

The application to reopen a claim for entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for bipolar disorder is granted.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


